DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 3/10/2022.
Claims 1-22 have been examined and are rejected. 


Priority
This application is a continuation of PCT/CN2021/089214 filed 4/23/2021 and claims priority to foreign application CN202010364610.5 filed 4/30/2020.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/2022 and 6/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Volach (US 2016/0212091 A1) in view of Li (US 2019/0327192 A1).
With regard to Claim 1, Volach teaches:
An information interaction method, comprising: 
receiving a group creating message comprising an identification of a group member, and creating a discussion group comprising the group member based on the group creating request message, wherein the group creating request message is sent by a mail server; (a mail server intercepts an email message comprising a plurality of recipients, extracts the recipients from the “TO” fields to identify a plurality of participants, and transmits the message content to each of the participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0067; 0074; 0079; Figs. 2-3]);
and sending a group creating notification message to an IM client device of the group member, to display the discussion group on the IM client device based on the group creating notification message; (establishing a messaging session among a plurality of session participants who use different messaging protocols by providing the content to the participants via an email client module and an IM client module which offers real time integration of IM client module session participants in a messaging session that is held among email session participants without sacrificing the ability of email session participants to communicate with other participants [Volach: 0052-55]).

While Volach teaches a user generating a group message, it does not explicitly teach receiving a request message to create the discussion group. In other words, Volach does not teach (where underlining indicates the portion of each limitation not taught):
receiving a group creating request message comprising an identification of a group member. 
	
In a similar field of endeavor involving integrating email and instant messaging (IM) functions, Li discloses:
receiving a group creating request message comprising an identification of a group member; (a user can click a hyperlink corresponding to one or more recipients in an email interface as a request to initiate a group chat IM session with those recipients [Li: 0065-67]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Volach in view of Li in order to receive a group creating request message in the system of Volach. 
One of ordinary skill in the art would have been motivated to combine Volach with Li as doing so would provide a convenient technique for initiating a group chat to share content of an email message by interacting with addresses in the email message via a unified interface providing mail and IM functionality [Li: 0062; 0066]. 

With regard to Claim 2, Volach-Li teaches:
The method according to claim 1, wherein the group member comprises a sharer and a shared member of a target email; and the creating a discussion group comprising the group member based on the group creating request message comprises: creating a discussion group comprising the sharer and the shared member based on the group creating request message; (the group chat IM session comprises the sender and one or more recipients of the email [Li: 0065-67]).

With regard to Claim 3, Volach-Li teaches:
The method according to claim 2, wherein the group creating request message is generated through the mail server by: receiving a sharing instruction, wherein the sharing instruction is generated by a mail client device of the sharer based on the target email, and the sharing instruction comprises the identification of the group member; and generating the group creating request message based on the sharing instruction; (a user can click a hyperlink corresponding to one or more recipients in an email interface as a request to initiate a group chat IM session with those recipients [Li: 0065-67]. Volach teaches that a mail server transmits the message content to each of the participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0062; 0079; Fig. 2]).

With regard to Claim 4, Volach-Li teaches:
The method according to claim 1, wherein the group member comprises a sender, a recipient and a carbon copy person of the target email; and the creating a discussion group comprising the group member based on the group creating request message comprises: creating a discussion group comprising at least one of the sender, the recipient and the carbon copy person, based on the group creating request message; (a mail server intercepts an email message comprising a plurality of recipients, extracts the recipients from the “TO” fields to identify a plurality of participants, and transmits the message content to each of the participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0067; 0074; 0079; Figs. 2-3]. Li teaches that the names/addresses in the recipient fields, i.e., “recipients”, “cc”, “bcc”, or the sender field can be clicked to open IM sessions with the recipient(s) or sender of the present email message [Li: 0061]). 

With regard to Claim 5, Volach-Li teaches:
The method according to claim 1, wherein after the creating a discussion group comprising the group member based on the group creating request message, the method further comprises: sending the group creating notification message to a mail client device through the mail server, to display the discussion group on the mail client device based on the group creating notification message; (establishing a messaging session among a plurality of session participants who use different messaging protocols by providing the content to the participants via an email client module and an IM client module which offers real time integration of IM client module session participants in a messaging session that is held among email session participants without sacrificing the ability of email session participants to communicate with other participants [Volach: 0052-55]).

With regard to Claim 6, Volach-Li teaches:
The method according to claim 3, wherein after the creating a discussion group comprising the group member based on the group creating request message, the method further comprises: receiving a processing instruction, wherein the processing instruction is generated by a mail client device of a user based on the target email, and the processing instruction comprises an identification of the user; and adding the user to the discussion group as a group member based on the identification of the user; (adding email recipients to an ongoing messaging session [Volach: 0055]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 7, Volach-Li teaches:
The method according to claim 5, wherein after the sending the group creating notification message to the IM client device of the group member, the method further comprises: receiving discussion information of the discussion group on the IM client device; and sending the discussion information to the mail client device, to display the discussion information in the discussion groups on both the mail client device and the IM client device synchronously; (establishing a messaging session among a plurality of session participants who use different messaging protocols by providing the content to the participants via an email client module and an IM client module which offers real time integration of IM client module session participants in a messaging session that is held among email session participants without sacrificing the ability of email session participants to communicate with other participants [Volach: 0052-55]. Li teaches the email sender and recipients as well as IM participants can be on different devices, which are processed to synchronize current contents of email and IM messages [Li: 0098]).

With regard to Claim 8, Volach-Li teaches:
The method according to claim 5, wherein after the sending the group creating notification message to the IM client device of the group member, the method further comprises: receiving the discussion information of the discussion group from the mail client device; and sending the discussion information to the IM client device, to display the discussion information in the discussion groups on both the mail client device and the IM client device synchronously; (establishing a messaging session among a plurality of session participants who use different messaging protocols by providing the content to the participants via an email client module and an IM client module which offers real time integration of IM client module session participants in a messaging session that is held among email session participants without sacrificing the ability of email session participants to communicate with other participants [Volach: 0052-55]. Li teaches the email sender and recipients as well as IM participants can be on different devices, which are processed to synchronize current contents of email and IM messages [Li: 0098]).

With regard to Claim 9, Volach-Li teaches:
The method according to claim 5, wherein after the sending the group creating notification message to the mail client device through the mail server, the method further comprises: receiving a discussion group state update message from a first client device; and sending the discussion group state update message to a second client device, to update a state of the displayed discussion group by the second client device based on the discussion group state update message, wherein the first client device is the mail client device and the second client device is the IM client device, or wherein the first client device is the IM client device and the second client device is the mail client device; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 10, Volach-Li teaches:
The method according to claim 9, wherein the discussion group state update message comprises at least one of: a group member update message, dissolution of the discussion group, update of discussion information in the discussion group and update of a reading status of the discussion information in the discussion group; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 11, Volach-Li teaches:
The method according to claim 10, wherein after the receiving the discussion group state update message from a first client device, the method further comprises: adding the group member update message to a message queue, wherein the group member update message comprises withdrawing of an existing group member and/or an addition of a new group member; receiving a group member state acquisition instruction from the mail server; sending the group member update message to the mail server based on the group member state acquisition instruction, to update a target email collaborator list by the mail server based on the group member update message; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055; 0094]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message, wherein when a user opens an IM chat window with other users, the names of the other users will be input into addressee or copy recipient fields of the email by the social network platform [Li: 0066; 0076; 0092]).

With regard to Claim 12, Volach-Li teaches:
The method according to claim 9, wherein the group member state acquisition instruction is generated when the mail server monitors that a group member update message is added to the message queue of an IM server; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message, wherein when a user opens an IM chat window with other users, the names of the other users will be input into addressee or copy recipient fields of the email by the social network platform [Li: 0066; 0076; 0092]).

With regard to Claim 13, Volach-Li teaches:
The method according to claim 5, wherein after the sending the group creating notification message to the mail client device through the mail server, the method further comprises: receiving from the mail server a group member addition request message comprising an identification of a new member; and adding the new member to the discussion group based on the group member addition request message; (the sender may add email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055; 0094]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 14, Volach-Li teaches:
The method according to claim 13, wherein the group member addition request message is sent when the mail server shares the target email with the new member; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol, wherein when a participant of the messaging session is subscribed or otherwise joins the session, the system will forward the previous media messages of the messaging session to the newly added participant [Volach: 0055; 0084]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 15, Volach-Li teaches:
The method according to claim 2, further comprising: receiving an editing content message from the mail server, wherein the editing content message is sent from a document server to the mail server after the document server edits a shared document corresponding to the target email based on a mail editing instruction sent by the mail client device of the group member; and sending the editing content message to the discussion group on the IM client device for display; (the method allows sending textual, audible, or visible content to one or more recipients while allowing the participants to exchange messages using different messaging protocols using their favorite editor, for instance using their email client module for communicating with participants who use IM client modules [Volach: 0049; 0052]. Li teaches IM chatting involves communication for intermittently sending a message in the form of texts, voices, pictures, videos, expressions, files, hyperlinks, GPS addresses and/or any combination thereof, while email content involves transmission files, pictures, audio clips, videos, expressions, hyperlinks, GPS addresses and/or any combination thereof [Li: 0084]).

With regard to Claim 16, Volach teaches:
An information interaction method, comprising: 
generating a group creating request massage comprising an identification of a group member based on the sharing instruction; (a mail server intercepts an email message comprising a plurality of recipients, extracts the recipients from the “TO” fields to identify a plurality of participants, and transmits the message content to each of the participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0067; 0074; 0079; Figs. 2-3]);
and sending the group creating request massage to an IM server, wherein the IM server creates a discussion group comprising the group member based on the group creating request message, and sends the group creating notification message to an IM client device of the group member, to display the discussion group on the IM client device based on the group creating notification message; (establishing a messaging session among a plurality of session participants who use different messaging protocols by providing the content to the participants via an email client module and an IM client module which offers real time integration of IM client module session participants in a messaging session that is held among email session participants without sacrificing the ability of email session participants to communicate with other participants [Volach: 0052-55]).

While Volach teaches a user generating a group message, it does not explicitly teach receiving a sharing instruction to create the discussion group. In other words, Volach does not teach:
receiving a sharing instruction, wherein the sharing instruction is generated by a mail client device of a sharer based on the target email.
	
In a similar field of endeavor involving integrating email and instant messaging (IM) functions, Li discloses:
receiving a sharing instruction, wherein the sharing instruction is generated by a mail client device of a sharer based on the target email; (a user can click a hyperlink corresponding to one or more recipients in an email interface as a request to initiate a group chat IM session with those recipients [Li: 0065-67]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Volach in view of Li in order to receive a group creating request message in the system of Volach. 
One of ordinary skill in the art would have been motivated to combine Volach with Li as doing so would provide a convenient technique for initiating a group chat to share content of an email message by interacting with addresses in the email message via a unified interface providing mail and IM functionality [Li: 0062; 0066]. 

With regard to Claim 17, Volach-Li teaches:
The method according to claim 16, wherein after the sending the group creating request message to the IM server, the method further comprises: monitoring a message queue of the IM server, and generating a group member state acquisition instruction when it is determined that a group member update message is added to the message queue; sending the group member state acquisition instruction to the IM server; receiving the group member update message, wherein the group member update message is sent by the IM server based on the group member state acquisition instruction; and updating a target email collaborator list based on the group member update message; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055; 0094]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message, wherein when a user opens an IM chat window with other users, the names of the other users will be input into addressee or copy recipient fields of the email by the social network platform [Li: 0066; 0076; 0092]).

With regard to Claim 19, Volach-Li teaches:
The method according to claim 16, wherein after the sending the group creating request message to the IM server, the method further comprises: receiving a group member addition request message comprising an identification of a group member from the mail client device; and sending the group member addition request message to the IM server, to add the group member to the discussion group by the IM server based on the group member addition request message; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055; 0094]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message, wherein when a user opens an IM chat window with other users, the names of the other users will be input into addressee or copy recipient fields of the email by the social network platform [Li: 0066; 0076; 0092]).

With regard to Claim 20, Volach-Li teaches:
The method according to claim 16, further comprising: receiving a request for viewing a message card from the IM client device; determining an email corresponding to the message card based on the request for viewing the message card; and sending the determined email to the IM client device, to display content of the email on the IM client device; (a user utilizing an instant messaging client in a group chat session can click a hyperlink as a request to open an email from the IM chat window causing an email interface to be opened that can overlap or be side by side with that of its original IM session [Li: 0087]).

With regard to Claims 21-22, they appear substantially similar to the limitations recited by claims 1 & 16 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 21-22 are rejected for the same reasons as set forth in claims 1 & 16.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Volach (US 2016/0212091 A1) in view of Li (US 2019/0327192 A1) as applied to claim 17 above, and further in view of Malik et al. (US 2017/0099238 A1).
With regard to Claim 18, Volach-Li teaches:
The method according to claim 17, wherein after the updating a target email collaborator list based on the group member update message, the method further comprises: assigning a processing permission of the target email to a new member of the group; (the sender may add email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol [Volach: 0055; 0094]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]). 

However, Volach-Li does not:
and canceling a processing permission of the target email enjoyed by a member withdrawing from the group, based on the updated target email collaborator list.
	
In a similar field of endeavor involving initiating instant messaging chat sessions from email messages, Malik discloses:
assigning a processing permission of the target email to a new member of the group and canceling a processing permission of the target email enjoyed by a member withdrawing from the group, based on the updated target email collaborator list; (if the user chooses to invite a contact from a second roster window (users not currently part of the chat session) to the current chat session in the chat window, then the user may select the contact from the second roster window and “drag and drop” that contact into the first roster window (users currently part of the chat session), thereby effectively inviting that contact into the current chat session; and similarly, if the user wishes to remove a currently chatting contact from the IM chat session, then the user may “drag and drop” that contact from the first roster window to the second roster window [Malik: 0107; Fig. 15]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Volach-Li in view of Malik in order to cancel a processing permission of the target email enjoyed by a member withdrawing from the group in the system of Volach-Li. 
One of ordinary skill in the art would have been motivated to combine Volach-Li with Malik as doing so would provide a system in which participants can be added as well as removed from a current IM chat session by moving the contacts from one roster window to the other roster window [Malik: 0107]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shen (US 2018/0343214 A1) which teaches sending, by the email client, the receiver email address and the email description information to an instant messaging client in to which a sender instant messaging account is logged, so that the instant messaging client requests an instant messaging server to create a session including the sender instant messaging account and a receiver instant messaging account, and the instant messaging client sends, in the session, an instant messaging message including the email description information [abstract].
Huang et al. (US 2012/0191787 A1) which teaches converting between email messages and instant messages [0014-15].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446